Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination.
   

Priority

Acknowledgment is made of applicant's priority claim of the instant application which is a continuation from U. S. Patent Application 16/514,170 filed on May 17, 2019.



Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 06/08/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Specification

The disclosure is objected to because the disclosure need to be updated to include current status of application(s) sated in the specification page 1, paragraph 1, for example, U. S. Patent Application Serial No. 16/514,170, filed on 05/17/2019, now US Patent 10,955,800 and any other application(s) which are not listed and their current status as required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: “METHOD AND SYSTEM FOR CONTROLLING EQUIPMENT OPERATION TO PRODUCE GRANULAR ASSET TO DETERMINE ASSET ALLOCATION”.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “controlling equipment that operate to produce, consume, or store one or more resources“ and/or “plurality of granular assets” and/or “grouping one or more general assets, each of the granular assets representing one or more devices of the equipment, and each of the general assets comprising a plurality of the granular assets” and/or “generating models of the general assets based on the granular assets that form the general assets, each model corresponding to a general asset and defining a relationship between one or more of the resources produced by the general asset and one or more of the resources consumed by the general asset” and/or performing a first control process using the models of the general assets to determine a first allocation of the one or more resources among the general assets, the first allocation defining amounts of the one or more resources to be consumed, produced, or stored by each of the general assets” and “operating the equipment to consume, produce, or store the one or more resources in accordance with the first allocation”; examiner is not sure how the equipment control operate to produce and examiner is not what is the equipment is producing is not clear and which items are consumed and how the equipment is operated to store and what are one or more resources are stored are not clear and appears to be confusing; as to grouping plurality of granular assets to form one or more general assets examiner is not sure how plurality of assets are grouped and what types of granular assets are grouped as to mixed or connected or assemble and how it become general assets and which type of devices of equipment are granular assets and how the general assets comprises plurality of granular assets appears top confusing and which are is not clear relationship between limitations; examiner is not sure as to general assets and how they are defined from plurality of the granular assets and it appears to be same matter stated for “defining one or more general assets by grouping the plurality of granular assets into a plurality of groups” and “each general asset comprising a plurality of the granular assets that have been grouped together to farm the general asset’; as to generating models  of the general assets based on granular assets how granular assets forms the general assets and what type an how general assets are formed from the granular assets is not clear and how the relationship between resources examiner is not sue how the relationship is defined from general assets produced and consumed by general asserts is not too clear as to how general assets are produced while resources are consumed by the general asset; as to performing a first control process by models of the general assets examiner is not sure how and why first control process is performed and not second to third process required to determine first allocation determine first allocation of resources among the general assts and examiner is not sure which other assets are used or require is not clear to determine allocation and how and what kind of amounts or volume of the resources need to be consumed, produced or stored by each of the general assets and as to operating the equipment examiner is not sure why the equipment is operated to consume, produced or stored resources of the first allocation; there is not a proper structural relationships between these limitations, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations and claims appears be to be too broad and claiming general and conventional concept of equipment operation to produce some kind or material or product or assembly which is not to clear from the claimed limitations of the instant application.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.  Applicant requested to review all claims and make appropriate corrections and amendment to claims 1-20 as necessary and as required to clarify the matters stated above and advance the prosecution of the instant application.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The independent claim 1 is directed to the abstract idea of controlling equipment that operate to produce, consume, or store one or more resources, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent method claims 1 and 15 and the corresponding independent controller claim 8 recite, in part, a method and a controller for controlling equipment that operate to produce, consume, or store one or more resources, the method comprising: grouping a plurality of granular assets to form one or more general assets, each of the granular assets representing one or more devices of the equipment, and each of the general assets comprising a plurality of the granular assets; generating models of the general assets based on the granular assets that form the general assets, each model corresponding to a general asset and defining a relationship between one or more of the resources produced by the general asset and one or more of the resources consumed by the general asset; performing a first control process using the models of the general assets to determine a first allocation of the one or more resources among the general assets, the first allocation defining amounts of the one or more resources to be consumed, produced, or stored by each of the general assets; and operating the equipment to consume, produce, or store the one or more resources in accordance with the first allocation.

This system describe the concept of optimizing controls for building energy loads, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
- Obtaining and comparing intangible data in Cybersource,
- Organizing information through mathematical correlations in Digitech,
- Collecting and comparing known information in Classen,
- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,
- An algorithm for calculating parameters indicating an abnormal in Grams condition,
- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.

This relates to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
The concepts described in the claims are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of gathering data and optimizing controls for building energy loads is an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The processor of claims 1 and 15 and the corresponding controller of claim 8 are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere instructions to implement an abstract idea on a computer and the processor add only insignificant extra solution activity (such as mere data gathering).  
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation.

Dependent claims 2-7, 9-14 and 16-20 refine the objective function of claims 1, 8 and 15 by setting additional rules and definitions for mathematical correlations.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a whole that is significantly more.  Applicant requested to review all claims and make appropriate corrections and amendment to claims 1-20 as necessary and as required to clarify the matters stated above and advance the prosecution of the instant application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.


	LINSCOTT et al. (US 20180307192 A1) is related to the system may develop a Hierarchical Asset Control Application and corresponding control hardware requirements. This can be used to create an Integrated Smart Asset Control System in order execute various processes for a set of equipment elements.

	   Martin et al. (US 20180299849 A1) is related to the system may develop a Hierarchical Asset Control Application and corresponding control hardware requirements. This can be used to create an Integrated Smart Asset Control System in order execute various processes for a set of equipment elements.

  	Pavlovski et al. (US 20160305678 A1) is related to predictive building control system and method for optimizing energy use and thermal comfort for building or network of buildings by controlling temperature in a thermal zone in the building(s).

Stone et al. (US 8540020 B1) is related to converting organic material from a substerranean formation into producible hydrocarbons by controlling production operations based on ability of one more production resources.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119